edNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method and Apparatus for Determining an Optimal Video Frame Structure”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “determining, for each video frame structure in the at least one video frame structure”, referring back to “determining at least one video frame structure based on the at least one value of the shortened B-frame number;” from claims 2, 8, and 14, respectively.  However it is not clear what “each video frame structure in the at least one video frame structure” refers to, and the multiple use of the term “video frame structure” to describe two different aspects creates ambiguity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon, US 2008/0232468 A1.

Regarding claim 7, Kwon discloses: a device for coding a video, comprising:
one or more processors; and
a storage apparatus, storing one or more programs thereon,
the one or more programs, when executed by the one or more processors, cause the one or more processors to implement operations ([0032] discloses with respect to figure 1 an exemplary video encoder according to the invention.), the operations comprising:
determining an initial video frame (First and second video frame structures are seen in figure 9 for different values of M, which is set based in part on Npth)) based on a preset threshold for a B-frame number ([0067] discloses that a P-frame module 143 initializes a GOP with size NGOP, in step 206 of figure 2. NGOP together with the P-frame threshold Npth set a threshold number of B-frames, because there is one I-frame, and those frames which are not P-frames, must be B-frames.);
in response to determining that the initial video frame structure meets a preset condition, shortening the initial video frame structure to obtain a candidate video frame structure set (A shortening of the frame structure is understood as the insertion of P-frames, as disclosed in [0067] of Kwon, since this definition comports with the description supported by the instant specification, in [0045].  The preset condition in Kwon is a minimization of S/Q, a rate-distortion calculation which finds the optimal number of P-frames to insert consonant with a reduced bitrate, and not exceeding P-frame threshold Npth.);
determining a target video frame structure from the candidate video frame structure set (0075]-[0076] discloses a P-frame module 143 applies different values of M, which determines a GOP’s frame structure, to produce different GOP sequences whose rates are evaluated, and selects an optimal GOP having a minimal GOP rate, (S/Q).); and
performing video coding on video frames in a to-be-coded video frame sequence according to the target video frame structure ([0076], last three lines.).
 
Regarding claim 8, Kwon discloses: the device according to claim 7, wherein the shortening the initial video frame structure to obtain the candidate video frame structure set, comprises:
determining at least one value of a shortened B-frame number based on at least one preset shortening ratio and the preset threshold for the B-frame number (Figure 9 illustrates multiple shortened B-frame structures (shortened by the insertion of P-frames), that are formed by a parameter M, determining the ratio of P-frames to B-frames in a sequence, as disclosed in [0075].);
determining at least one video frame structure based on the at least one value of the shortened B-frame number (Equation 2 shows the condition for optimal GOP construction based optimal insertion positions of P-frames within the sequence.); and
determining, based on the at least one video frame structure, the candidate video frame structure set (Candidate video frame structure sets are shown in figure 9, for different values of M, corresponding to differing lengths of consecutive B-frames, which number increases with M.).

Regarding claim 9, Kwon discloses: the device according to claim 8, wherein the determining, based on the at least one video frame structure, the candidate video frame structure set, comprises:
determining, for each video frame structure in the at least one video frame structure, the video frame structure as a candidate video frame structure in response to determining that a number of frames in the video frame structure meets a preset length condition (A preset length condition is determined by the parameter M, which adjusts the number of consecutive B frames between P frame insertions), to obtain the candidate video frame structure set (Candidate sets are shown in figure 9, disclosed in [0076].).

Regarding claim 10, Kwon discloses: the device according to claim 9, wherein the preset length condition comprises a first preset length condition and a second preset length condition (Different preset length conditions, corresponding to different values of M, are shown in figure 9.); and the determining the video frame structure as the candidate video frame structure in response to determining that the number of frames in the video frame structure meets the preset length condition (Once M parameter value is set, a candidate video structure based on that parameter value is formed.), comprises:
in response to determining that the video frame structure meets the first preset length condition, determining at least one layer of frame position in the video frame structure based on a first preset number of consecutive B frames (M=1 is an example of a first preset length condition, as disclosed in [0076], in which a sequence consists entirely of P-frames following an I-frame, as disclosed in [0075].);
in response to determining that the video frame structure meets the second preset length condition, determining the at least one layer of frame position in the video frame structure based on a second preset number of consecutive B frames (M=2 would be a second preset length condition, if M=1 is a first preset condition, in which P-frames and B-frames are alternated, as disclosed in [0075].); and
replacing a frame corresponding to the at least one layer of frame position in the video frame structure with a Bref frame, to obtain the candidate video frame structure (Frame positions are determined, as disclosed in [0076], b applying the M parameter to a sequence).

Regarding claim 11, Kwon discloses: the device according to claim 7, wherein the determining the target video frame structure from the candidate video frame structure set, comprises:
pre-coding, for each candidate video frame structure in the candidate video frame structure set, the video frames in the to-be-coded video frame sequence according to the candidate video frame structure (“Pre-coding” corresponds to applying the predetermined frame structures for each value of M, which determines the ratio of P-frames to B-frames within said GOP, as disclosed in [0076]), and determining a coding parameter corresponding to the candidate video frame structure; and
determining, based on the coding parameter, the target video frame structure from the candidate video frame structure set (S/Q is evaluated for each frame structure to select an optimal structure, as in [0076].)).

Regarding claim 12, Kwon discloses: the device according to claim 7, wherein the operations further comprise:
in response to determining that the initial video frame structure does not meet the preset condition, determining the initial video frame structure as the target video frame structure (By evaluating equation 2 for the plurality of candidate frame structures shown in figure 9, an optimal GOP having a minimized GOP rate (S/Q)N/P is found.).

Method claims 1-6 are drawn to the method of using the corresponding apparatus claimed in claims 8-12, respectively.  Therefore method claims 1-6 correspond, respectively, to apparatus claims 8-12 and are rejected for the same reasons of anticipation as used above.

Claims 13-18, recite “a non-transitory computer readable storage medium, storing computer instructions executable by a computer, the computer instructions being used to cause the computer to perform operations,” wherein the operations performed correspond respectively to the operations recited in device claims 7-12.  Therefore non-transitory computer readable storage medium claims 13-18 correspond respectively to device claims 7-12, and are rejected for the same reasons of anticipation as used above for claims 7-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425